Citation Nr: 0730062	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  05-13 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD) and depressive disorder.

2.  Entitlement to service connection for dysmenorrhea, 
menorrhagia, and residuals of total hysterectomy.

3.  Entitlement to service connection for bilateral arm 
numbness. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from June 1969 to June 1992.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from February 2003 and subsequent rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that in pertinent part denied service 
connection for an acquired psychiatric disorder, to include 
PTSD and depressive disorder, denied service connection for 
dysmenorrhea, menorrhagia, and hysterectomy, and denied 
service connection for bilateral arm numbness. 

The veteran perfected her appeals for other benefits as well; 
however, in June 2005, she withdrew all other appeals.  

The veteran presented testimony at a hearing before a hearing 
officer at the RO in June 2005 and before the undersigned 
Veterans Law Judge at the RO (Travel Board hearing) in March 
2007; copies of the hearing transcripts are in the record.

The issues of service connection for an acquired psychiatric 
disorder, including PTSD and depressive disorder, and service 
connection for bilateral arm numbness are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran is presumed sound at entry into active 
service.  

2.  Dysmenorrhea and menorrhagia were incurred during active 
service. 

3.  The veteran underwent a total hysterectomy as a result of 
dysmenorrhea and menorrhagia.  


CONCLUSION OF LAW

Dysmenorrhea, menorrhagia, and residuals of hysterectomy were 
incurred in active service.  38 U.S.C.A. §§ 1110, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will obtain.  
38 U.S.C.A. § 5103(a).  VA has also told claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2006).  VA must tell a claimant the types of medical and lay 
evidence that the claimant could submit that is relevant to 
establishing disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate her claims.  VA provided notice 
letters in September 2002 and in May 2005, which informed the 
veteran of what evidence is needed to substantiate the 
claims, what evidence she was responsible for obtaining, and 
what evidence VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claim addressed in 
this decision.  VA examination reports are associated with 
the claims files.  All identified evidence has been accounted 
for to the extent possible.  38 U.S.C.A. § 5103A (b)-(d); see 
also 38 C.F.R. § 3.159(c).  VA sent its first notice letter 
prior to the initial adverse decision, as recommended in 
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In the present appeal, because service connection is granted 
for dysmenorrhea, menorrhagia, and residuals of hysterectomy, 
the RO will issue a rating decision that implements the Board 
decision.  The disability rating to be assigned will be in 
accordance with the rating criteria that will be supplied 
with the rating decision.  The effective date will be in 
accordance with the rule for assignment of effective dates, 
which will be included with the rating decision.  

If the veteran is dissatisfied with either the disability 
rating or effective date that will be assigned by the RO, she 
is invited to submit a notice of disagreement in accordance 
with appeal instructions that will be issued with the rating 
decision.  Thus, no unfair prejudice to the veteran will 
result from the Board's grant of service connection at this 
time.  

Service Connection 

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2006).  

Service connection requires competent evidence showing: (1) 
in-service incurrence or aggravation of a disease or injury; 
(2) the existence of a present disability; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing 
Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Each disabling condition shown by service medical records 
(SMRs), or for which the veteran seeks service connection, 
must be considered on the basis of the places, types, and 
circumstances of her service as shown by service records, the 
official history of each organization in which she served, 
her medical records, and all pertinent medical and lay 
evidence.  38 C.F.R. § 3.303(a).  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.304(b); Cartright v. Derwinski, 
2 Vet. App. 24 (1991) (lay evidence alone may place the 
evidence in equipoise and thus, under 38 U.S.C.A. § 5107, 
establish entitlement to benefits).  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Secondary service connection is available where a service-
connected disability directly caused another disability and 
where a service-connected disability has aggravated a non-
service-connected disability.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Dysmenorrhea, Menorrhagia, and Residuals of Total 
Hysterectomy

The veteran's DD Form 214 reflects that she served as a 
medical corpsman.  Her SMRs include a June 1969 enlistment 
examination report that found no relevant abnormality.  This 
examination report includes a specific notation she had no 
gynecological disability and that a pelvic examination was 
normal.  She also had completed a medical history 
questionnaire and checked "no" to history of vaginal 
discharge, painful menstruation, or irregular menstruation.  

A June 1969 consultation report notes menstrual periods with 
slight dysmenorrhea (painful menstruation, Dorland's 
Illustrated Medical Dictionary 516 (28th ed. 1994)).  The 
impression was "normal adult female."  A February 1970 SMRs 
notes painful menstrual cramps.  A July 1970 SMR notes 
abdominal pains and a history of heavy menstrual flow or 
vaginal discharge.  An impression of "Rule Out Periodic 
Syndrome" was offered.  

An August 1970 consultation for dysmenorrhea and menorrhagia 
(profuse menstruation, Dorland's Illustrated Medical 
Dictionary 1013 (28th ed. 1994)) notes that she had this for 
10 years.  The basis for that assessment was not offered, 
however.  A pelvic examination was normal, but complicated by 
extreme anxiety.  

A September 29, 1971, SG Form 84 reflects that a diagnosis of 
"dysmenorrhea, LD Yes" was offered.  In October 1971, she 
was seen at the gynecology clinic for vaginal discharge and 
pruritus.  A January 1972 report notes intermittent vaginal 
pruritis since October, worse before periods.  

An April 1972 separation examination report reflects no 
relevant abnormality.  

A June 1992 private surgery report reflects that a 
hysterectomy was performed because of longstanding 
menometrorrhagia that was resistant to medical therapy 
(menometrorrhagia is excessive uterine bleeding occurring 
both during the menses and at irregular intervals, Dorland's 
Illustrated Medical Dictionary 1013 (28th ed. 1994)).  Both 
uterine tubes and ovaries were removed in a bilateral 
salpingo-oophorectomy procedure.  

In June 2005, the veteran testified before an RO hearing 
officer that lifting patients during active service was 
difficult and caused internal damage.  Her gynecological 
problems began at that time and continued until a 
hysterectomy was performed in 1992.  Since then, she has had 
no further dysmenorrhea or menorrhagia.  She testified before 
the undersigned Veterans Law Judge in March 2007 that she had 
been told by doctors that lifting could strain the organs.  
The veteran has submitted no other evidence.  

The first issue for resolution is whether a gynecologic 
disorder existed prior to active service, or whether the 
veteran was sound at entry.  One notation made during 
treatment in 1971 suggests that dysmenorrhea and menorrhagia 
pre-existed active service. 

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137; 
38 C.F.R. § 3.304(b).  The language of the regulation 
dictates that once the presumption is in place, the burden 
shifts to the government to offer clear and unmistakable 
evidence to rebut the presumption of service connection.  
Miller v. West, 11 Vet. App. 345, 347 (1998).  

In this case, because no relevant disability was noted on the 
entrance examination report, the veteran is presumed sound at 
entry.  While the 1971 notation of a 10-year history of 
dysmenorrhea suggests a preexisting disability, the basis for 
that notation is questionable and therefore is not clearly 
and unmistakably erroneous.  

The next issue is whether dysmenorrhea or menorrhagia began 
during active service.  These disorders certainly were 
treated during active service.  A line of duty determination 
for dysmenorrhea made in September 1971 is compelling medical 
evidence of the onset of dysmenorrhea.  

The service department finding that dysmenorrhea is a line of 
duty disability is binding on VA.  The record reflects that 
menorrhagia also began during active service.  Because these 
conditions ultimately led or contributed to a total 
hysterectomy, that too should be considered for service 
connection.  Because the current residuals of hysterectomy 
include loss of both ovaries, there is evidence of a current 
disability.  The elements of service connection are present.  
There was in in-service disease, a postservice disability, 
and competent evidence linking the two.  

After considering all the evidence of record, including the 
hearing testimony, the Board finds that the evidence favors 
the claim.  Service connection for dysmenorrhea, menorrhagia, 
and residuals of hysterectomy must therefore be granted.  


ORDER

Service connection for dysmenorrhea, menorrhagia, and 
residuals of hysterectomy is granted.


REMAND

Acquired Psychiatric Disorder, PTSD, Depressive Disorder

Sexual assault incidents are often violent and may lead to 
PTSD.  VA Adjudication Procedure Manual M21-1, Part III, 
para. 5.14 (Apr. 30, 1999).  Although the issue has been 
developed by the RO, the veteran has not been offered a 
compensation examination for PTSD or other psychiatric 
disorder.  This issue must be remanded for a VA examination.  
38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

In McLendon, the Court discussed the steps to be taken in 
determining whether a VA examination is necessary.  VA must 
provide a medical examination when there is: (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies; and, (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability; but, (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  38 U.S.C.A. § 5103A (d) (2); 
38 C.F.R. § 3.159(c) (4) (i).  The third prong, which 
requires that the evidence of record "indicates" that the 
claimed disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83.  

In this case, there is (1) competent evidence of a current 
Axis I mental diagnosis; (2) evidence that the veteran was 
treated for mental disorders during active service; and, (3) 
an indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service; but, (4) there is insufficient competent medical 
evidence on file for the Secretary to make a decision on the 
claim.  Concerning element (2), the SMRs contain a line of 
duty determination for "physical disorders, presumably of 
psychogenic origin, manifested by complaints of dizziness, 
dyspepsia."  The SMRs also contain diagnoses of hysterical 
neurosis (reactive) with multiple somatic complaints, 
depression, anxiety, guilt, and paranoia (somatic 
delusions?).  Psychiatric symptoms became strong enough 
during active service that psychotherapy was recommended, 
according to SMRs.  



Bilateral Arm Numbness

This issue must be remanded for a VA examination to determine 
the nature and etiology of any claimed arm numbness or other 
related disability.  In June 2005, the veteran testified 
before an RO hearing officer that lifting patients during 
active service caused arm numbness.  She testified the claim 
for bilateral arm numbness included a claim for service 
connection for carpal tunnel syndrome.  She had undergone 
carpal tunnel syndrome release surgery since active service.  

Accordingly, the case is REMANDED for the following action:

1.  VA must review the entire file and 
ensure that all notification and 
development necessary to comply with 
38 U.S.C.A. §§ 5103(a) and 5103A (West 
2002 & Supp. 2006) and 38 C.F.R. § 3.159 
(2006)), is fully satisfied regarding the 
remaining issues on appeal.  In 
particular, VA must send the veteran a 
corrective notice, that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, as outlined 
by the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) and (2) requests 
or tells the veteran to provide any 
evidence in her possession that pertains 
to her claims.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issues on appeal.

2.  The veteran should be scheduled for a 
VA examination, by a psychiatrist, to 
determine the nature and etiology of any 
mental disorder.  The claims file should 
be made available to the examiner for 
review prior to the examination and the 
examiner should note that review in the 
report.  All indicated tests and studies 
should be undertaken.  If an Axis I 
diagnosis due to the alleged rape is 
warranted, the examiner is requested to 
analyze the service personnel records in 
light of the examples listed in M21-1, 
Part III, para. 5.14(c) (7).  
Specifically, the examiner should 
determine whether there is in-service 
and/or postservice evidence of behavior 
changes due to the alleged rape.  In 
doing so, the examiner should review the 
veteran's statements on file regarding 
the rape as well as evidence of behavior 
changes shown in the service personnel 
records, which document one non-judicial, 
Article 15 punishment.  It is requested 
that the examiner interpret any behavior 
change and evidence pertaining thereto 
and render an opinion whether the 
behavior change is related to the rape.  
The examiner must address whether any 
psychiatric disorder diagnosed had it 
onset during, or after service.  Any 
opinion expressed must be accompanied by 
a rationale.  

3.  The veteran must also be examined by 
an appropriate specialist to determine 
the nature and etiology of her claimed 
bilateral arm numbness and carpal tunnel 
syndrome.  The claims file should be made 
available to the examiner for review 
prior to the examination and the examiner 
should note that review in the report.  
All indicated tests and studies should be 
undertaken.  The examiner should elicit a 
complete history of symptoms from the 
veteran during the examination.  The 
examiner should determine whether the 
veteran has a current disorder of the 
arms or wrists.  If so, the examiner 
should address whether it is at least as 
likely as not (50 percent or greater 
probability) that the disorder is related 
to active service.  Any opinion expressed 
must be accompanied by a rationale.  

4.  Following completion of the above 
development, the AOJ should then 
readjudicate the remaining issues on 
appeal.  In the event that any action 
taken remains adverse to the veteran, she 
and her representative should be provided 
with a supplemental statement of the 
case, and an opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  No action by the veteran is required 
until she receives further notice; however, the veteran is 
advised that failure to cooperate by reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2006).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


